ITEMID: 001-84046
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF RYDZ v. POLAND
IMPORTANCE: 4
CONCLUSION: No violation of Art. 5-3;No violation of Art. 6-1
JUDGES: Nicolas Bratza
TEXT: 5. The applicant was born in 1976 and lives in Brzeg.
6. On 14 May 1999 the applicant was arrested on suspicion of having committed multiple gang rape (including statutory rape), of inducing the victims to take intoxicants and of persuading the victims not to inform the police about those crimes.
7. On 17 May 1999 the applicant was remanded in custody by the Brzeg District Court. The decision was based on a reasonable suspicion, confirmed by testimonies of the victims and of other suspects, that the applicant had committed the offences with which he had been charged, the severity of the sentence he faced and the need to secure the proper conduct of the investigation. The court pointed to a serious risk that the applicant, if not detained, might attempt to influence the co-accused and the victims.
8. Subsequently, twelve other persons were charged with participation in the crime and eight of them were remanded in custody.
9. On 22 July 1999 the prosecutor decided to obtain an expert opinion on the mental state of two witnesses, who were minors, and on their ability to appreciate and recollect things they had witnessed. The psychologist submitted his opinions on 6 and 11 October 1999.
10. On 5 August 1999 the public prosecutor decided to prolong the investigation.
11. The applicant's detention was extended on 11 August, 5 November and 13 December 1999, 24 May 2000, 12 June and 13 November 2000, 14 March, 27 April, 10 May, 28 June and 7 November 2001, 13 February, 8 May, 13 July and 13 November 2002, 11 February and 8 May 2003. The court found that the grounds for detention on remand were still valid and owing to the fact that the crimes had been committed in co-operation with other persons, there remained a high risk that the applicant might interfere with the course of justice and exert pressure on witnesses and victims. The courts also pointed to the necessity of separating the suspects. As the investigation continued, the court stated that there had been exceptional circumstances which precluded the termination of the preparatory proceedings, such as the complexity of the case, the need to obtain further evidence and the multiplicity of plots, accused and charges. The court also found that the applicant's case had not disclosed any of the grounds for release provided for by Article 259 of the Code of Criminal Procedure.
12. On 19 and 29 September 1999 the prosecutor decided to include in the case file the case files of other proceedings conducted against the suspects.
13. In October 1999 the public prosecutor ordered expert opinions on the kind of injuries the victims had suffered and whether these might have resulted from the circumstances described by them, and on the ability of the suspects to understand the meaning of their acts and to control their behaviour at the time when the offences had been committed. The opinions were submitted on 6 and 15 October 1999.
14. On 11 October 1999 the Opole Regional Prosecutor charged the applicant, in addition to the previous charges, with participation in an organised criminal gang.
15. By decision of 29 October 1999 the investigation was prolonged until 31 December 1999.
16. The preparatory proceedings, during which the prosecutor examined a total of 66 witnesses and obtained over 150 other items of evidence, were closed on 3 December 1999. On the same date the public prosecutor lodged a bill of indictment comprising 59 charges and five victims. The applicant was charged with seven offences: participation in an organised criminal gang, gang rape (including statutory rape) committed with extreme cruelty and in conjunction with deprivation of liberty, and with threatening the victims and persuading them not to inform the police about the crimes.
17. In 2000 the first-instance court held 11 hearings during which the evidence of the witnesses and defendants was heard: on 26 April, 24 May, 12 June, 10 and 28 July, 31 August, 17 November, 14, 15, 18 and 23 December. Seven other hearings scheduled in 2000 were cancelled or adjourned for reasons not attributable to the court, in particular the absence of the defendants, including the applicant, or their representatives. The court remanded in custody one of the defendants who had failed to appear at a hearing and lifted the detention of another. It also dismissed from his function a legal-aid lawyer who had failed to appear and appointed a new one in his place. The court also decided to examine the case against one of the co-accused separately since it was felt that his psychiatric observation could lead to a delay in the proceedings.
18. At the hearing of 24 May 2000 the court prolonged the applicant's detention until 15 November 2000. The court emphasised that the absence of one of the defendants prevented the hearing of the other accused and that detention was the only preventive measure which could in those circumstances secure the proper conduct of the proceedings.
19. The hearing scheduled for 30 January 2001 was adjourned in order to have one of the victims heard with the assistance of a psychologist. On 26 February 2001 the psychologist submitted an opinion in which he considered that it was inadvisable to hear the victim, since this would oblige her to re-live her traumatic experience.
20. In 2001 nineteen hearings were held and three had to be adjourned or cancelled because of the illness of a judge, the absence of a witness or the fact that the case file was with the Court of Appeal which was deciding on the prolongation of the detention. The court requested the police to determine the whereabouts of nine witnesses. Fines were imposed on eleven absent witnesses.
21. From 11 April 2001 until 10 April 2002 the applicant served a one-year prison sentence imposed in separate proceedings.
22. On 28 June 2001 the Wrocław Court of Appeal prolonged the applicant's detention until 15 November 2001. It held that there had been a serious risk that the applicant might try to hinder the proper course of the proceedings. It was proved that two of the defendants had exerted improper pressure on witnesses and thus caused them to alter significantly their versions of the events. The court noted that the case involved thirteen defendants and sixty-six witnesses. Owing to the considerable amount of evidence to be taken, it was inevitable that the proceedings had been prolonged, given the need to ensure that the right to a fair trial was fully respected. At this point the court emphasised that the defendants had been making extensive use of their rights to question witnesses. Several witnesses had changed their testimonies and the reading out of their earlier statements had been justified. Almost thirty witnesses remained to be heard at that stage of the proceedings and there was a need to summon further witnesses and to cross-examine them.
23. On 7 November 2001 the Wrocław Court of Appeal prolonged the applicant's detention until 15 February 2002. The court endorsed the reasoning of the first-instance court in the latter's decision of 28 June 2000. In addition, it dealt with the length of the proceedings. The court noted that, since June 2000, the first-instance court had held seven hearings and examined ten witnesses. The absence of other witnesses was the major reason for the prolongation of the proceedings; however, the trial court had taken proper measures to speed up the trial. The appellate court also pointed to the fact that the examination of the witnesses had been very time-consuming owing to the complexity of the case and the mental state of the victims. The parties had also requested additional witnesses to be heard.
24. Three hearings were held in January 2002, despite the absence of some of the defendants at one of the hearings. A number of absent witnesses were ordered to be brought to court.
25. Two further hearings were held in February 2002. The third hearing, scheduled for 26 February 2002, had to be adjourned because of the absence of a key witness. The court fixed a time-limit for submission of the parties' motions for evidence. Consequently, the defendants (among them the applicant) made almost twenty applications for the examination and cross-examination of witnesses, the ordering of expert opinions and inspections of the crime scene.
26. On 13 February and 8 May 2002 the Wrocław Court of Appeal decided to prolong the applicant's detention. The court held that the considerable length of the proceeding was due to the complexity of the case coupled with the large number of accused and witnesses. The court concluded that the prerequisites for detention provided for by Article 263 § 4 of the Code of Criminal Procedure applied.
27. On 5 March 2002 the court held a hearing despite the absence of two defendants. A witness was ordered to come to the hearing. The court also obliged the defendants to specify their reasons for requiring the cross-examination of witnesses.
28. Two further hearings were held in March 2002 and four in April 2002. The court dismissed eight motions for evidence, having found them irrelevant for proving the facts alleged.
29. From 10 April 2002 until 9 December 2002 the applicant was serving a prison sentence imposed on him in separate proceedings.
30. Up to 31 July 2002 nine hearings had been held during which the court took evidence from further witnesses and an expert. One witness was examined at his place of residence and the testimonies of four other witnesses, who were abroad, were read out. The court dismissed the defendant's request to summon other absent witnesses, having found that their examination would not add anything to the case. The police were ordered to determine the whereabouts of two defendants.
31. On 31 July 2002 the Opole Regional Court found the applicant guilty as charged and sentenced him to nine years' imprisonment and a four-year period of deprivation of his civic rights. The time spent in pre-trial detention was deducted from the sentence. All the accused appealed.
32. On the same date the court prolonged the applicant's detention until 15 November 2002.
33. On 2 June 2003 the Wrocław Court of Appeal upheld the judgment with respect to the applicant. The applicant appealed.
34. On 14 February 2005 the Wrocław Court of Appeal rejected the applicant's complaint of 25 January 2005 about the excessive length of the proceedings before the Opole Regional Court, finding that it had been lodged after the termination of the proceedings.
35. On 24 February 2005 the applicant lodged a new complaint about the undue length of the proceedings, referring to his application pending before the Court. On 29 April 2005 the Court of Appeal dismissed the complaint as ill-founded. The court admitted that the proceedings had lasted a considerable period of time but stated that this fact alone could not lead to the conclusion that the applicant's right to a trial within a reasonable time had been violated. The court examined solely the part of the proceedings conducted before the Opole Regional Court.
36. On 11 March 2005 the Supreme Court dismissed the applicant's cassation appeal.
37. The relevant domestic law concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other so-called “preventive measures” (środki zapobiegawcze) is set out in the Court's judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006, and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
38. The judgment Bąk v. Poland, no. 7870/04, §§ 38-40, 16 January 2007, addresses more specifically the issue of domestic practice in the area of pre-trial detention and organised crime.
39. For the relevant domestic law and practice concerning the available remedies against excessive length of proceedings, see Ratajczyk v. Poland (dec.), no. 11215/02, ECHR 2005; Rybczyńscy v. Poland, no. 3501/02, judgment of 3 October 2006, and Białas v. Poland, no. 69129/01, judgment of 10 October 2006.
NON_VIOLATED_ARTICLES: 5
6
NON_VIOLATED_PARAGRAPHS: 5-3
6-1
